UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  FLETCHER QUILLER,

                         Plaintiff,                                   ORDER

                 –v–                                              16 Civ. 3202 (ER)

  OFFICER DANIEL NUNEZ,

                         Defendant.

Ramos, D.J.:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

       The Clerk’s Office has notified the Court that this case has been placed on the jury trial

calendar for August 11, 2021. The case must be trial-ready for that day. The case is second on

the list for jury trials for that day. This means that the case will not proceed on August 11, 2021,

if the first trial scheduled for that date goes forward. If the case cannot proceed on the scheduled

date, the Court will seek another jury trial date for as soon as possible thereafter. As soon as the

Court confirms that the matter will proceed on August 11, 2021, it will inform the parties.

       SO ORDERED.

     Dated: June 3, 2021
            New York, New York
                                                            ______________________
                                                             Edgardo Ramos, U.S.D.J.
